    Case 1:19-cv-00531-AJT-MSN Document 5 Filed 07/02/19 Page 1 of 2 PageID# 15




                             UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA

                                          Alexandria Division


Jorge Arellano,

                      Plaintiff,
                                                       Case No. 1:19-cv-531
       v.

Clark Construction Group, LLC, Grasslands
Farm, LLC, and Kathleen A. Montgomery,

                      Defendants.


                              NOTICE OF VOLUNTARY DISMISSAL
       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(i), Plaintiff Jorge Arellano, by and through

his undersigned counsel, hereby voluntarily dismisses this action with prejudice.



Respectfully submitted,
/s/ Nicholas Cooper Marritz                                 Date: July 2, 2019
Nicholas Cooper Marritz (VA Bar No. 89795)
LEGAL AID JUSTICE CENTER
6066 Leesburg Pike, Suite 520
Falls Church, VA 22041
T: (703) 778-3450
F: (703) 778-3454
E: nicholas@justice4all.org

Counsel for Jorge Arellano
    Case 1:19-cv-00531-AJT-MSN Document 5 Filed 07/02/19 Page 2 of 2 PageID# 16



                            UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA

                                         Alexandria Division


Jorge Arellano,

                     Plaintiff,
                                                      Case No. 1:19-cv-531
       v.

Clark Construction Group, LLC, Grasslands
Farm, LLC, and Kathleen A. Montgomery,

                     Defendants.


                                        Certificate of Service

I certify that I filed the foregoing document today via the Court’s CM/ECF system, which will cause a
Notice of Electronic Filing and a link to the document to be served on all counsel of record.


/s/ Nicholas Cooper Marritz                                Date: July 2, 2019
Nicholas Cooper Marritz (VA Bar No. 89795)
LEGAL AID JUSTICE CENTER
6066 Leesburg Pike, Suite 520
Falls Church, VA 22041
T: (703) 778-3450
F: (703) 778-3454
E: nicholas@justice4all.org

Counsel for Jorge Arellano
